Citation Nr: 1535673	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  12-24 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to service connection for compensation purposes for tooth #7 and incidental loss of tooth #6.

2. Whether severance of service connection for dental treatment purposes only for the tooth #7 and the incidental loss of tooth #6 was proper.


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from January 1965 to November 1965. 

These claims come before the Board of Veterans' Appeals (Board) on appeal from August 2011 and December 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

The Veteran initially requested to testify before the Board at a hearing, conducted via videoconferencing. In July 2015, a VA representative contacted the Veteran to confirm that he would attend a hearing scheduled for August 12, 2015. The Veteran advised the representative that he would not attend the hearing because it was too far away from his home. A VA representative subsequently attempted to contact the Veteran at his phone number of record regarding the hearing, but was unsuccessful as the Veteran either did not answer the telephone or refused to speak to the representative upon answering. As the Veteran advised VA that he did not wish to appear for the hearing, the Board will treat his hearing request as being withdrawn. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and "Virtual VA" paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record (electronic claims file).


FINDINGS OF FACT

1. The Veteran does not have a dental disability for which compensation can be authorized.

2. The evidence does not show that the grant of service connection for treatment purposes only for tooth #7 and tooth #6 was clearly and unmistakably erroneous.


CONCLUSIONS OF LAW

1. The criteria for establishing service connection for compensation purposes for tooth #7 and incidental loss of tooth #6 have not been met. 38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.381, 4.150 (2015).

2. The criteria to sever service connection for dental treatment purposes only for tooth #7 and incidental loss of tooth #6 have not been met. 38 U.S.C.A. §§ 1110, 5109 (West 2014); 38 C.F.R. §§ 3.105(d), 3.303, 3.304(d) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law that it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issues under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2014); see also 38 C.F.R. § 19.7 (2015) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159 (2015). As this decision will grant the restoration of service connection for dental purposes only for tooth #7 and the incidental loss of tooth #6, the Board will not discuss the required notice to be provided prior to the severance of service connection. 

Regarding the claim for service connection for compensation purposes, after the claim was received, the RO advised the claimant by letter of the elements of service connection, and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim. The duty to notify is satisfied. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment records and identified post-service treatment records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Appropriate VA medical inquiry was accomplished, and the VA medical examination reports are factually informed, medically competent, and responsive to the issue under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 



Service Connection

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under current VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla. Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, but not periodontal disease. 

The Veteran essentially claims that he suffered an in-service injury in 1965 that resulted in the loss of tooth #7. The Veteran indicates that, while serving on Oahu, a Marine knocked out that tooth during a fight. The Veteran's service treatment records indicate that tooth #7 was present at the time of the Veteran's enlistment and was absent at the time of his discharge. 1966 post-discharge treatment records indicate that a VA dentist provided the Veteran with a dental bridge, attached at tooth #6, to replace tooth #7. The Veteran indicated that bridge failed in 2010, resulting in the loss of the replacement tooth #7 and tooth #6. The Veteran filed for service connection, but did not indicate whether he was seeking compensation for the teeth or service connection for dental treatment purposes only.

Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, but not periodontal disease. In a March 2011 VA medical examination report, a VA examiner noted finding no evidence of loss of substance of the body of the maxilla or mandible, and no evidence of osteomyelitis. Therefore, the Veteran does not have a dental disability for which compensation can be granted.

As the preponderance of the evidence weighs against the Veteran's claim, the Veteran's claim for service connection for compensation purposes is denied. See 
38 C.F.R. §§ 3.102, 3.303. In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, at 55-56.

Severance of Service Connection

Once service connection has been granted, it can be severed only where the evidence establishes that the grant is clearly and unmistakably erroneous (the burden being on the Government), and only where certain procedural safeguards have been met. Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); Daniels v. Gober, 10 Vet. App. 474, 478 (1997). Severance of service connection based on any standard less than that set forth in 38 C.F.R. 3.105(d) is erroneous as a matter of law. Stallworth, 20 Vet. App. at 488; Graves v. Brown, 6 Vet. App. 166, 170 (1994); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).

In Stallworth, the Court recognized that 38 C.F.R. 3.105(d) contemplates consideration of evidence that post-dates the award of service connection and that VA is not limited to the law and the record that existed at the time of the original decision. Stallworth, at 488; see also Allen v. Nicholson, 21 Vet. App. 54, 59 (2007). The Court stated that, "If the Court were to conclude that . . . a service-connection award can be terminated pursuant to § 3.105(d) only on the basis of the law and record as it existed at the time of the award thereof, VA would be placed in the impossible situation of being forever bound to a prior determination regardless of changes in the law or later developments in the factual record." Id. at 488 (quoting Venturella v. Gober, 10 Vet. App. 340, 343 (1997)). The Court added, "Consequently, the severance decision focuses-not on whether the original decision was clearly erroneous-but on whether the current evidence established that service connection is clearly erroneous." Id. 

The Court has stated that clear and unmistakable error is a very specific and rare kind of error. It is the kind of error, of fact or of law, that, when called to the attention of reviewers, compels the conclusion, to which reasonable minds could not differ, that the results would be manifestly different but for the error. See Fugo v. Brown, 6 Vet. App. 40, 43 (1993). To warrant revision of a decision on the ground of clear and unmistakable error in a severance of service connection case, there must have been an error in the adjudication of the appeal that, had it not been made, would have manifestly changed the outcome, i.e., whether, based on the current evidence of record, a grant of service connection would be clearly and unmistakably erroneous. Stallworth; Allen.

A Veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met. 38 U.S.C.A. § 1712 (West 2014); 
38 C.F.R. §§ 3.381, 17.161 (2015); Simington v. West, 11 Vet. App. 41, 44 (noting the distinction between replaceable missing teeth which can be service connected for treatment purposes only and teeth lost "as a result of "loss of substance of body of maxilla and mandible" which can be assigned ratings anywhere from 0 to 100 % for compensation purposes").

The objective medical evidence clearly indicates that the Veteran lost tooth #7 at some point during service. The Veteran has presented credible lay evidence indicating that he lost tooth #7 during service due to trauma and, as such, was eligible for service connection for treatment purposes for that tooth. The evidence also clearly shows that the Veteran lost tooth #6 incidental to the loss of tooth #7. The record does not indicate that the decision to grant service connection for dental purposes only for those teeth was clearly and unmistakably erroneous. Accordingly, service connection for dental purposes only for tooth #7 and the incidental loss of tooth #6 is restored. 




ORDER

Service connection for compensation purposes for tooth #7 and incidental loss of tooth #6 is denied. 

Severance of service connection for dental treatment purposes only for the tooth #7 and the incidental loss of tooth #6 was improper, and service connection for dental purposes only is restored.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


